Title: To James Madison from John Field, 14 August 1804 (Abstract)
From: Field, John
To: Madison, James


14 August 1804, Philadelphia. “I take the liberty of inclosing a Letter [not found] lately received from F. Skipwith Esqr american Consul at Paris on the Subject of Claims on the F Government & my reply, the perusal of which will explain the occasion of this address.
“I do not wish to indulge injurious suspicions respecting the conduct of any person, & especially those in whom our Government has placed confidence—but so many things have been said to the disadvantage of our Consul at Paris, that in combining them with appearances that may be discovered in his communication my mind is laid under a load of anxiety from which I know of no better way to procure relief than to lay matters before those appointed to watch over & guard the interests of the Citizens of the U.S.
“If others should represent their situation, & it should appear that my apprehensions are well founded it may induce our executive to interpose its influence to prevent undue preferences & no doubt the subject will be attended to accordingly.

“If thou would indulge me with information of what papers & notes are in thy office relating to the Case in question & thy advice on this occasion it would be very acceptable.”
